Citation Nr: 0314120	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of 
syringomyelia of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2001, the veteran provided personal 
testimony at a hearing chaired by a Decision review Officer 
at the RO. 


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran suffers from a thoracic spine disability which is 
related to his military service.


CONCLUSION OF LAW

Residuals of syringomyelia of the thoracic spine were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contentions that his 
current back condition is due to an accident he suffered in 
service.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the September 
2001 Statement of the Case (SOC).  

Crucially, the veteran was notified by letter from the Board 
dated April 25, 2003 of the evidence necessary to 
substantiate his claim as well as the evidence he was 
expected to obtain and which evidence VA would obtain.  That 
four page letter specifically explained the VCAA in great 
detail.   A copy of the letter was sent to the veteran's 
representative.  The veteran was provided an opportunity to 
submit additional evidence.  No additional evidence or 
argument was submitted.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, 
and reports of VA examinations in May 2000.  There is no 
indication that there exists any other evidence which has a 
bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2002).  The veteran 
testified about symptoms of and treatment for his back 
condition at a personal hearing at the RO in October 2001.  
His accredited representative presented an informal hearing 
presentation directly to the Board in March 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background

The service medical records show that in January 1984 the 
veteran complained of lower back pain for the previous three 
weeks.  He indicated that he did not know how he hurt his 
back and denied any history of back problems.  The assessment 
was muscle strain lower back.  

When he was seen later in January 1984 for complaints of back 
pain the veteran again denied having any history of back 
problems.  Evaluation revealed muscle spasms with normal 
range of motion.  In early February 1984, he specifically 
denied any previous back trauma; however, when seen a week 
later he stated that a door "struck me on the back."  The 
diagnosis was chronic low back pain.  

Thereafter, the records show multiple complaints of and 
treatment for low back pain resulting in diagnoses of 
lumbosacral pain and low back pain.  In April 1984, the 
veteran complained of low back pain since slipping on ice in 
November 1983.  
An entry in August 1985 revealed that X-rays showed 
questionable spondylosis at L5-S1 and positive spina bifida 
occulta.  An entry in September 1985 noted no radiation into 
the legs and no history of direct back trauma.  An entry in 
October 1985 noted that the veteran complained of low back 
pain for two years after slipping on ice.  Neurological 
examination was intact.  

The veteran left service in July 1986.  There are no 
pertinent medical records for approximately a decade 
thereafter.  

A private surgical report dated in May 1996 reflects that the 
veteran underwent a T7-T9 laminectomy, decompression of the 
syrinx, endoscopic exploration of the syrinx cavity and an 
arachnoid biopsy.  The medical history noted a fall in which 
the veteran hurt his back three to four years earlier and  an 
earlier fall when he reportedly slipped and fell on ice in 
1983.  The postoperative diagnosis was syringomyelia of the 
thoracic spine.  

Numerous statements from Dr. S.H. dated between July 1996 and 
January 2000 reflect that the veteran's illness 
(syringomyelia) started when he had problems with his knee.  
He indicated that he fell and hit his back, but did not 
provide a date. The statements reflect that the veteran 
continued to be followed for his back condition.  

A December 1996 statement indicated that the veteran was 
stiff and sore after bring rear-ended by another car the day 
before.  He also indicated that he fell at work and had to go 
to the hospital.  A January 1997 statement noted that the 
veteran was in a second car accident that month wherein he 
was rear-ended again.  

The veteran was afforded a VA neurological examination in May 
2000.  The examiner noted that the claims file was reviewed 
prior to the examination.  

The veteran reported to the examiner that during basic 
training in December 1983, when running out of the barracks, 
he slipped on a patch of ice and hurt his back.  His back was 
sore, but he continued on with his duties that day.  He 
stated that he went to the first aid station that evening, 
had his back evaluated, and was discharged to the barracks.  
On his first duty station in early January 1984, the veteran 
stated he saw a doctor about his continuing low back pain at 
that time.  He did have X-rays done which were significant 
only for an incidental finding of spina bifida occulta.  He 
said he was placed on profile because of his low back pain.  

The examiner noted that while there were multiple notes in 
the service records of complaint of and treatment for low 
back pain, there was no mention of upper back or thoracic 
type pain.  The examiner further noted that there was no 
objective evidence of radiculopathy, bladder dysfunction, 
bowel dysfunction, leg weakness, or other complications of 
radicular pain or myelopathic problems in any of the service-
related visits.  The primary complaints were of subjective 
low back pain and the veteran was repeatedly diagnosed with 
mechanical low back pain throughout service.  

Evaluation revealed good range of motion in the cervical and 
lumbosacral spine in all directions.  There was normal muscle 
tone and bulk of the upper extremities bilaterally with no 
atrophy noted.  There was a positive Lhermitte's phenomenon 
with downward pressure on the veteran's head.  He reported a 
burning sensation in the mid back with this phenomenon.  
There was a sensory level to pin at approximately T4.  The 
diagnosis was residuals of syringomyelia of the thoracic 
spine.  

The examiner indicated that after reviewing the case, its 
history, and examination results with the chief of Neurology, 
it was their opinion that it was unlikely that the veteran's 
syringomyelia was directly related to the minor trauma he 
suffered in 1983.  The examiner indicated that this was based 
on the fact that the veteran had no spinal cord trauma as a 
result of that injury, as documented on multiple examinations 
in the service records.  

During his personal hearing in October 2001, the veteran 
testified that while running during basic training in 1983 he 
hit a patch of ice and landed on his back.  He indicated that 
he was seen at the first aid station and told it was just a 
little soreness and stiffness.  He denied any other trauma to 
his back.  He noted that his only automobile accident was 
after the operation.  The veteran further stated that cysts 
developed in his back after service and that a doctor told 
him that the fall in service may have initiated the cyst 
problem as they result from back trauma.   

Analysis

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is of record a recent diagnosis of residuals of 
syringomyelia of the thoracic spine.  Therefore, the Board 
finds that Hickson element (1), medical evidence of a current 
disability, has been satisfied.  
 
With respect to Hickson element (2), in-service incurrence, 
service medical records clearly reflect that the veteran was 
seen on numerous occasions for complaint of low back pain.  
Although the records are negative for any specific findings 
or complaints relative to the upper back or thoracic area, 
they do show that when seen in April 1984 the veteran 
reported slipping on ice in November 1983.  As such, while 
the service records do not specifically note any injury to 
the thoracic spine, they do support the veteran's assertion 
that he slipped on ice in 1983.  Hickson element (2) has 
therefore been satisfied. 

With respect to Hickson element (3), the record contains no 
medical evidence of a nexus between the current thoracic 
spine disability and service.  The May 2000 VA examiner, in 
consultation with the chief of Neurology, carefully reviewed 
the facts of the veteran's case and opined that it was 
unlikely that the veteran's syringomyelia was related to the 
1983 trauma.  There has been no medical opinion offered to 
contradict this medical conclusion against service 
connection.  

The Board observes in passing that the medical opinion of 
record is congruent with the other medical evidence of 
record, which although indicating complaints of back pain 
during service, shows no ongoing back problems after service.  
See 38 C.F.R. § 3.303(b) concerning the requirement that 
continuity of symptomatology after service be demonstrated.  
See also Voerth v. West, 13 Vet. App. 117, 120 (1999) 
[38 C.F.R. § 3.303(b) does not relieve an appellant of his 
burden of providing a medical nexus].

While the veteran has expressed the opinion that his thoracic 
spine disability is related to his period of active service, 
the Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
In addition, the veteran has indicated that a doctor told him 
that his back problem was related to the fall in service.  As 
a layperson, his account of what a physician purportedly 
said, filtered as it is through a layman's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

In short, for the reasons stated above, Hickson element (3), 
medical nexus, has not been met.  A preponderance of the 
evidence is against the claim of service connection for 
residuals of syringomyelia of the thoracic spine.  Based upon 
the foregoing, and for the reasons and bases stated, the 
Board finds that service connection for residuals of 
syringomyelia of the thoracic spine is not warranted.


ORDER

Entitlement to service connection for residuals of 
syringomyelia of the thoracic spine is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

